Citation Nr: 0843415	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from December 1948 to December 1949 and again from 
October 1950 to October 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.



FINDINGS OF FACT

1.  The veteran died on March [redacted], 2004; end-stage renal 
disease with renal failure and arteriosclerosis were 
certified as the causes of death on his death certificate.  

2.  At the time of death, the veteran was service-connected 
for residuals of a severe gunshot wound (GSW) to the left 
buttock affecting the use of his left leg, rated as 50 
percent disabling, and a history of urethral (calculi) 
stones, rated as 10 percent disabling.  

3.  End-stage renal disease with renal failure and 
arteriosclerosis were not manifested during service or within 
one year after the veteran's discharge from service, nor were 
these conditions due to any other service-connected 
disability. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by a letter 
sent to the claimant in May 2004.  That letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2008).  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim(s), and has in 
fact provided additional arguments at every stage.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for DIC benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While the May 2004 letter did not specifically 
discuss the conditions for which the veteran was service 
connected, the Board notes that the appellant already had 
actual knowledge of the information required to substantiate 
a DIC claim based on service connected and nonservice 
connected conditions as she has submitted statements to this 
effect.  Therefore, it would be pointless to remand the 
veteran's case for issuance of a new VCAA letter.  Any error 
on the first element of Hupp notice is harmless.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
April 2004 letter did specifically address elements two and 
three, and the Board concludes that the rule of Hupp is 
satisfied.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the claimant have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that she felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Prior to the veteran's death the veteran afforded a medical 
examination to obtain an opinion as to whether his end stage 
renal cell cancer could be directly attributed to service or 
his service-connected disabilities.  Cf. Duenas v. Principi, 
18 Vet. App. 512, 517 (2004).  Further opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the veteran's cause of death may be associated 
with his military service.  This is discussed in more detail 
below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the claimant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cardiovascular-renal disease may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is 
applicable because the earliest evidence of the veteran's 
renal disease and arteriosclerosis is decades after service. 

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a). In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. See 38 C.F.R. § 3.312(b).  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death. 38 C.F.R. § 3.312(c)(3). Moreover, there are primary 
causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions. A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature. 38 C.F.R. § 
3.312(c)(4).

Lay testimony and statements are deemed competent evidence as 
to a description of symptoms observed. In the absence of 
evidence demonstrating that he or she has medical training or 
expertise, a lay person is not competent to render medical 
findings or opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The veteran died on March [redacted], 2004 due to end-stage renal 
disease with renal failure and arteriosclerosis.  His 
service-connected disabilities include residuals of a severe 
gunshot wound (GSW) to the left buttock affecting the use of 
his left leg, rated as 50 percent disabling, and a history of 
urethral (calculi) stones, rated as 10 percent disabling.  

The appellant alleges the veteran's cause of death is related 
to his service-connected renal calculi or, in the 
alternative, due to his inability to exercise because of his 
service-connected disabilities, especially his left leg 
disability.

Prior to his death, the veteran was afforded appropriate VA 
examinations for his service-connected disabilities in 
January 2000 in conjunction with an increased rating claim.  
At the time, the veteran was diagnosed with renal cell 
cancer, hypernephroma, acute renal failure and prostatitis.  
The examiner opined that these serious conditions are 
"...unlikely to be either directly or indirectly related to 
his past history of renal calculus...." The Board notes that 
the examiner indicated he did not have the C-file to review 
at the time of the opinion.  The veteran, however, at the 
time of the examination brought his entire private medical 
records and service medical records, which were considered 
and detailed by the examiner.

The appellant requests an independent medical opinion with 
regard to whether the veteran's service connected renal 
calculi is related to his cancer or multi-organ failure that 
ultimately led to his demise.  Specifically, she alleges the 
VA opinion did not sufficiently provide a rationale for the 
negative nexus opinion.

When, in the judgment of the VA or the Board, expert medical 
opinion, in addition to that available within the VA, is 
warranted by the medical complexity or controversy involved 
in an appealed case, the VA or the Board may secure an 
advisory medical opinion from one or more IMEs who are not VA 
employees. 38 U.S.C.A. § 7109(a); 38 C.F.R. §§ 3.328(a), 
20.901(d).

However, the Board finds that an IME opinion is not necessary 
in this case, inasmuch as the current medical evidence, in 
particular, the January 2000 VA examination, contains 
sufficient clinical findings and medical assessment of the 
likely etiology of the veteran's renal cell cancer and other 
conditions and their likely relation to service-connected 
conditions.  The January 2000 VA examiner detailed the 
history of the veteran's diagnoses and treatment in relation 
to the 1950s treatment for renal calculi and found no 
evidence to support a likely link between the conditions.  

The current record also presents no conflict between existing 
medical findings, assessments, or opinions regarding this 
medical question. As there is no medical complexity or 
controversy in this case requiring an opinion from an IME for 
resolution of the matter on appeal, the Board finds that such 
opinion is not warranted.  

Again, in the alternative, the appellant alleges that the 
veteran's health was exacerbated because he was unable to 
exercise due to the residuals of the in-service GSW.  

In support of her claim, she submitted a statement from the 
veteran's private doctor, Dr. Sarnat, who indicated the 
veteran was treated for serious cardiovascular conditions for 
many years leading up to his death.  Dr. Sarnat also 
indicates the veteran's wife indicated the veteran was unable 
to exercise since the age of 23 due to residuals of an in-
service GSW.  In regard to whether this led to the veteran's 
demise, the doctor opined as follows:

Although I cannot state with assurance that the 
outcome in [the veteran's] case would have been 
any different had he been able to exercise, 
nonetheless recent data does show that the 
ability to exercise can reduce morbidity and 
mortality from atherosclerosis.

The Board notes Dr. Sarnat's opinion is not probative.  
Although it is favorable to the appellant's claim at first 
glance, the opinion offers no definitive link between the 
veteran's service-connected disabilities and his death. 
Rather, he frankly states he "cannot state with assurance 
that the outcome..." would have been different.  Medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).

The most probative medical evidence clearly shows that the 
veteran's demise was not due to any incident of service or 
any service-connected disability.  The Board has considered 
the appellant's alternative theories indicating a link 
between the veteran's cause of death and his service-
connected disabilities.  The theory the veteran's service-
connected renal calculi caused his renal cell cancer and 
ultimately led to his demise, however, has been specifically 
rejected by medical opinion.  Similarly, the theory that his 
service-connected disabilities precluded him from exercising 
and, therefore, exacerbated his condition is merely a 
speculative possibility rather than a medical fact.  

In short, no medical professional has ever opined with any 
certainty that the veteran's demise is due to any incident of 
service, service-connected disability or the inability to 
exercise.  Indeed, there is medical evidence specifically 
indicating the veteran's serious conditions, which ultimately 
led to his demise, are not related to his service-connected 
renal disabilities.  Accordingly, the most probative and 
competent evidence indicates the veteran's cause of death is 
unrelated to any incident of his military service or any 
service-connected disability and, therefore, the claim must 
be denied.


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


